POLSTON, J.,
concurring.
The order denying the parties’ joint motion for a continuance may have been in error. Nevertheless, it is too speculative to expect that respondents would invest and potentially lose “millions of dollars” in building a new dealership while any ruling in respondents’ favor for a new dealership was on appeal and subject to reversal. Boca Raton Artificial Kidney Center, Inc. v. Florida Department of Health and Rehabilitative Services, et al., 475 So.2d 260, 261 (Fla. 1st DCA 1985)(applicant “assumes the risk” if it builds a facility prior to completion of the process). Without the construction of the dealership, there is no harm to the petitioners.